2018 IL App (3d) 170436

                                Opinion filed December 31, 2018
       _____________________________________________________________________________

                                                   IN THE


                                    APPELLATE COURT OF ILLINOIS


                                              THIRD DISTRICT


                                                     2018 


       THE PEOPLE OF THE STATE OF ILLINOIS, )                  Appeal from the Circuit Court
                                            )                  of the 12th Judicial Circuit,
            Plaintiff-Appellee,             )                  Will County, Illinois,
                                            )
            v. 	                            )                  Appeal No. 3-17-0436
                                            )                  Circuit No. 17-DT-10
                                            )
       JOHN V. NORRIS,	                     )                  Honorable

                                            )                  Rick A. Mason, 

            Defendant-Appellant.            )                  Judge, Presiding.

       _____________________________________________________________________________

             JUSTICE LYTTON delivered the judgment of the court, with opinion.
             Justices Holdridge and Wright concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                  OPINION

¶1            Defendant, John V. Norris, appeals following the denial of his petition to rescind his

       statutory summary suspension. He raises five arguments on appeal, which we address in turn.

¶ 2	                                          I. BACKGROUND

¶3            The State charged defendant with driving while under the influence of alcohol (DUI)

       (625 ILCS 5/11-501(a)(2) (West 2016)) via complaint dated January 3, 2017. Based on

       defendant’s refusal to complete postarrest testing, his driver’s license was subject to a 12-month

       statutory summary suspension. Defendant, who represented himself throughout the entirety of

       the proceedings below, subsequently filed a petition to rescind the suspension on the grounds
     that (1) the arresting officer did not have reasonable grounds to believe that defendant was under

     the influence of alcohol, and (2) he had not been warned that refusal to submit to testing would

     result in the suspension of his driver’s license.

¶4          Following a number of agreed continuances, defendant’s petition to rescind was stricken

     for want of prosecution on March 15, 2017, when he failed to appear in court. On April 4, 2017,

     defendant filed a motion to reinstate his petition, averring that he had been sick on the previous

     court date and that officials at Will County Adult Detention Facility had failed to inform the

     court of that fact. On April 13, 2017, the court reinstated defendant’s petition, commenting:

     “We’ll show the motion is reinstated, and the new 30 days starts to run from today.” The court

     scheduled the hearing for May 1.

¶5          Defendant subsequently filed a “Motion to Suppress Statements (Miranda Warning).” In

     the motion, defendant asserted that statements he made in the course of his traffic stop should be

     suppressed on the grounds that the arresting officer never read a Miranda warning. In the

     motion, defendant did not identify with any specificity the statements he sought to have

     suppressed.

¶6          On April 26, the State filed a motion to continue the hearing on defendant’s petition

     because the arresting officer would be unavailable on May 1. The court granted the State’s

     motion over defendant’s objection and rescheduled the hearing on the petition to rescind for May

     15.

¶7          A combined hearing on defendant’s petition to rescind and his motion to suppress

     commenced on May 15, 2017. Defendant’s first witness was the arresting officer, Robert Mau, of

     the Joliet Police Department. After a series of preliminary questions, an attempt was made to

     play the video recording of the traffic stop from Mau’s squad car. The record reflects, however,


                                                         2

       that apparent technical issues prevented the video from being played at that time. Defendant

       agreed to suspend his questioning of Mau and instead question Officer Kristoff Petro of the Joliet

       Police Department while the technical problems were being fixed, in an effort to accommodate

       Petro’s schedule.

¶8            Petro testified that she was investigating a hit-and-run accident on the night in question.

       In the course of her investigation, she brought the victims of the traffic accident to the area where

       Mau was performing the traffic stop of defendant, in order to determine if the victim could

       identify defendant. Petro testified that she could not recall whether defendant was emitting the

       odor of an alcoholic beverage or stumbling because she was focused on the traffic investigation

       rather than on defendant’s physical state at the time. The video from Mau’s squad car was then

       played in court.

¶9            The video shows defendant’s vehicle as it drives past Mau’s squad car. Mau begins

       pursuit, catching up to defendant’s vehicle at a red traffic signal, where defendant’s vehicle is

       stopped. Defendant proceeds through the intersection before the signal changes to green. Mau

       activates his overhead lights, at which point defendant turns onto the next available side street.

¶ 10          After Mau asks defendant to step out of his vehicle, defendant admits that he drank one

       beer earlier that evening, later clarifying that he drank it approximately an hour earlier. Mau asks

       defendant to recite the alphabet, beginning with the letter C and ending with the letter P. On his

       first attempt, defendant recites the alphabet through the letter S before stopping. On his second

       attempt, he performs the test correctly. Next, Mau asks defendant to count backwards from 83 to

       67, which defendant does without mistake. Mau then asks defendant to count from one to four

       and back, while touching each of his fingers to his thumb. Defendant performs the counting

       correctly and appears to complete the finger-touching portion successfully.


                                                        3

¶ 11          Mau then performs the horizontal gaze nystagmus (HGN) test. Defendant grows

       impatient with the test and accuses Mau of performing it incorrectly. After a lengthy discussion,

       Mau completes the HGN test. Defendant then declines to perform the walk-and-turn test, citing

       ongoing knee problems. Similarly, he states that he cannot perform the one-leg stand test,

       because of chronic ear infections. Mau places defendant under arrest.

¶ 12          After the video was played, defendant resumed his questioning of Petro. Petro testified

       that the victims of the car accident she was investigating positively identified defendant and his

       vehicle. Defendant then expressed to the court his desire to lay a foundation for the booking

       room video. He explained that the video would show Petro in close proximity to him at multiple

       times, which would be relevant to her testimony concerning whether defendant was emitting the

       odor of an alcoholic beverage. The court found that defendant could question Petro regarding

       observations in the booking room but ruled that the playing of the video was not necessary at that

       time. When the issue of the booking room video was raised again while Petro was testifying, the

       court again denied defendant’s request, adding: “I am not going to stop you from playing the

       video later because those issues may be important to warnings, I presume.”

¶ 13          On cross-examination, Petro testified that she informed Mau that defendant had been

       positively identified in the hit-and-run accident. She did not participate in Mau’s DUI

       investigation and did not focus on any odor defendant was emitting nor did she check

       defendant’s eyes.

¶ 14          Mau returned to the witness stand following Petro’s testimony. Defendant asked Mau if

       he read to defendant the warning to motorist at 8:11 p.m. that night while in the booking room of

       the Joliet Police Department. Mau replied that he read the warning verbatim. Defendant’s direct




                                                       4

examination grew contentious as it proceeded. Shortly after Mau testified that he read the

warning verbatim, the following exchange took place:

                        “[DEFENDANT]: Officer Mau, at some point [did] you walk over with a

                piece of paper in your hand?

                        [MAU]: Yes.

                        [DEFENDANT]: And you—is it okay to demonstrate, Judge? I am not

                going to do anything crazy.

                        THE COURT: Well, you have a document—

                        [DEFENDANT]: Yes. No, I am just going to act out.

                        [PROSECUTOR]: Judge—

                        [MAU]: Step back.

                        THE COURT: Yeah, you are too close to the witness, so I am going to ask

                you to step back. Now, if you need to approach a witness with a document—

                        [MAU]: I’m going to get closer to you when we get you in Federal

                Court.[1]

                        THE COURT: All right. All Right.


                        [PROSECUTOR]: Judge, again—


                        THE COURT: I am going to allow that. Sit down, Officer. Thank you.


                You cannot say things like that, Mr. Norris. You can’t threaten the witness. I am

                asking you to be civil. We have had this discussion and do I need to stop

                questioning at this point or can you do it respectfully?

        1
         Throughout the proceedings, defendant frequently referenced his efforts to sue Mau in federal
court. Based on that fact, and the court’s admonishment that defendant not threaten the witness, this
particular line of transcript appears to have been misattributed in the record to Mau.
                                                    5

                              [DEFENDANT]: That would be a very good idea because right now I’m

                      ready to do something really stupid.

                              THE COURT: Well, and I don’t think that’s a good idea. Okay.

                              [DEFENDANT]: I’m not really impressed with you.

                              THE COURT: Okay, no more comments or further interrupting the

                      proceedings at this point.


                              *** 


                              THE COURT: Well, I am allowing [defendant] to be cuffed because he

                      suggested he needed it for protection of all people. And because [defendant] says

                      he cannot at this time ask any more questions, I am going to stop the questions

                      from [defendant], but I am going to allow the State, however, the State to cross

                      examine.”

¶ 15          On cross-examination, Mau testified that he clocked defendant driving 55 miles per hour

       in a 30 miles-per-hour zone. He pulled defendant over after defendant proceeded through a red

       traffic signal. He observed that defendant had glassy eyes and was emitting the odor of an

       alcoholic beverage from his breath. Defendant told Mau that he had consumed one beer that

       night. Mau observed a 24-ounce can of beer, which he later learned to be unopened, on the

       driver’s side floorboard. Mau testified that he eventually learned that defendant had been

       positively identified as the driver in a hit-and-run accident earlier that evening. Mau testified that

       defendant failed the “finger test” by failing to place his index finger to his thumb, adding: “It

       wasn’t egregious, but he still missed it.” A number of cues on the HGN test indicated to Mau that

       defendant had consumed alcohol.




                                                         6

¶ 16          Mau reiterated on cross-examination that he read the warning to motorist verbatim after

       defendant had been transported to the Joliet Police Department. He testified that his memory was

       exhausted as to the precise time at which he read the warning. The court, over defendant’s

       objection, allowed the State to refresh Mau’s memory with a copy of the warning to motorist

       form from the court file. Mau affirmed that he read the warning at 8:11 p.m. He testified that

       defendant refused to take a Breathalyzer test.

¶ 17          In the middle of the State’s cross-examination, defendant indicated that he had further

       questions for Mau. He stated: “I didn’t get a chance to ask any of my questions.” The court

       responded:

                              “THE COURT: You actually—you did ask questions and then you said

                      you can’t continue.

                              [DEFENDANT]: I didn’t say I didn’t want to continue. I just said I needed

                      a break for a minute.

                              THE COURT: You said you were going to do something bad and

                      obviously you forfeited your right to continue at that moment.”

       When the State completed its cross-examination, the court allowed defendant to proceed with his

       questions but made clear that it was a redirect examination. When defendant indicated that he

       had 13 more pages of questions for Mau, the court suspended proceedings and scheduled a

       continuance date.

¶ 18          Defendant resumed his redirect examination of Mau on May 18, 2017, but the court

       eventually stopped those proceedings “until such time as [defendant] can properly behave.” The

       redirect examination resumed again on June 21. Defendant again disputed the characterization of

       his questions as redirect, insisting that he had never finished his direct examination of Mau.


                                                        7

¶ 19          After a series of questions to Mau, defendant requested the playing of the booking room

       video. As a proffer, defendant suggested that the video would show that Mau did not, in fact,

       read the warning to motorist while at the Joliet Police Department. Defendant did note, however,

       that he did not actually have a copy of the video with him at the time. The State objected on the

       grounds that it had not referenced the booking room video on cross-examination. In objecting,

       the State also noted that the hearing was entering its eighth hour of testimony. As a proffer,

       defendant asserted that the video would rebut Mau’s testimony that he read the warning to

       motorist to defendant. The court denied leave to play the video but allowed defendant to proceed

       via questioning.

¶ 20          During his own testimony, defendant denied speeding or being in a hit-and-run accident

       on the night in question. He testified that he had a cold, the symptoms of which included itchy,

       watery eyes, a fever, and a runny nose. He denied “fumbl[ing] the finger test.” He testified that

       Mau did not warn him that his refusal to submit to testing would result in the suspension of his

       driver’s license. Defendant also denied refusing testing, noting that he offered to go to the

       hospital for a blood draw.

¶ 21          The circuit court ultimately denied defendant’s petition to rescind the statutory summary

       suspension. The court commented that it was allowing in defendant’s admission to Mau that he

       had been drinking alcohol on the night in question. The court then found Mau had reasonable

       grounds to believe that defendant was under the influence of alcohol, Mau had read the warning

       to motorist, and defendant refused the Breathalyzer test.

¶ 22                                            II. ANALYSIS

¶ 23          On appeal, defendant raises the following arguments: (1) the circuit court erred in

       denying defendant’s petition to rescind his statutory summary suspension, (2) the State failed to


                                                       8

       hold the hearing on defendant’s petition within the required 30-day time limit, (3) the circuit

       court erred in denying defendant’s motion to suppress statements, (4) the circuit court erred

       when it did not allow defendant to introduce the booking room video, and (5) the State

       committed a discovery violation in that it did not tender to defendant a copy of Mau’s police

       report.

¶ 24                                      A. Sufficiency of the Evidence

¶ 25             Section 11-501.1 of the Illinois Vehicle Code (Code) (625 ILCS 5/11-501.1(a) (West

       2016)) dictates that any person driving on public highways in Illinois is deemed to have given

       consent to chemical testing of blood, breath, or other bodily substance for the purpose of

       determining the content of alcohol in their blood. That section also provides that the refusal to

       submit to such a test, where a law enforcement officer has probable cause to believe the person is

       under the influence of alcohol, will result in the statutory summary suspension of that person’s

       driver’s license. Id. § 11-501.1(c). Section 2-118.1 of the Code, in turn, provides that a person

       whose driver’s license has been subject to the statutory summary suspension may request the

       rescission of the suspension. Id. § 2-118.1(b).

¶ 26             The scope of a hearing on a petition to rescind statutory summary suspension is limited to

       certain issues, of which only the following are relevant in the present case:

                               “1. Whether the person was placed under arrest for an offense as defined

                        in Section 11-501, or a similar provision of a local ordinance, as evidenced by the

                        issuance of a Uniform Traffic Ticket ***; and

                               2. Whether the officer had reasonable grounds to believe that the person

                        was driving or in actual physical control of a motor vehicle upon a highway while

                        under the influence of alcohol, other drug, or combination of both; and


                                                         9

                               3. Whether the person, after being advised by the officer that the privilege

                       to operate a motor vehicle would be suspended or revoked if the person refused to

                       submit to and complete the test or tests, did refuse to submit to or complete the

                       test or tests to determine the person’s blood alcohol or drug concentration[.]” Id.

                       § 2-118.1(b)(1)-(3).

¶ 27           In reviewing the circuit court’s denial of defendant’s petition to rescind his statutory

        summary suspension, we apply a two-part standard of review. People v. Wear, 229 Ill. 2d 545,

        561 (2008). We give great deference to the circuit court’s factual findings, including any

        inferences drawn therefrom, reversing those findings only where they are contrary to the

        manifest weight of the evidence. Id. However, we review de novo the circuit court’s ultimate

        decision to deny the petition. Id. at 562.

¶ 28           In the present case, there is no dispute that defendant was placed under lawful arrest. Two

        of the remaining issues, whether defendant refused testing and whether Mau read the warning to

        motorist, are purely factual. The circuit court found Mau more credible on those issues than

        defendant and found explicitly that defendant had refused testing and that Mau had read the

        warning to motorist. We defer to these findings, as they are not contrary to the manifest weight

        of the evidence. Further, defendant argues again that he offered to go to the hospital to submit to

        a blood draw. However, he cites no law that allows an arrestee dictate which manner of testing

        under section 11-501.1(a).

¶ 29	          We next consider whether Mau had reasonable grounds to believe that defendant was

        under the influence of alcohol. “In determining whether there has been ‘reasonable grounds’

        under subsection (b)(2) of the statute, this court has utilized the probable cause analysis deriving

        from the fourth amendment.” Id. at 560. “Probable cause to arrest exists when the facts known to


                                                        10 

       the officer at the time of the arrest are sufficient to lead a reasonably cautious person to believe

       that the arrestee has committed a crime.” Id. at 563. “ ‘ “The standard for determining whether

       probable cause is present is probability of criminal activity, rather than proof beyond a

       reasonable doubt. [Citations.]” ’ ” Id. at 564 (quoting People v. Garvin, 219 Ill. 2d 104, 115

       (2006), quoting People v. Lee, 214 Ill. 2d 476, 485 (2005)). “[P]robable cause does not even

       demand a showing that the belief that the suspect has committed a crime be more likely true than

       false.” Id.

¶ 30           Defendant successfully completed the backwards-counting test and at least appeared on

       the video to successfully complete the finger-touch test. While he initially failed the alphabet

       test, he was able to successfully complete it on the second attempt. However, defendant admitted

       to Mau that he had consumed alcohol that evening, and Mau was able to confirm that through the

       HGN test. 2 Further, Mau testified that he observed defendant’s eyes were glassy and the odor of

       an alcoholic beverage was emanating from defendant’s breath. Moreover, Mau observed

       defendant driving 25 miles per hour above the posted speed limit and running a red traffic light.

       He had also learned prior to making the arrest that defendant had been positively identified as the

       suspect in a hit-and-run accident earlier that evening. These facts would lead a reasonably

       cautious person to believe that defendant had consumed an amount of alcohol that had impaired

       his driving. See People v. Rozela, 345 Ill. App. 3d 217, 226 (2003) (rejecting argument that

       reasonable suspicion based upon the odor of alcohol, glassy eyes, and admission to drinking is

       necessarily dispelled by successful completion of field sobriety tests).




               2
                Defendant argues at length on appeal that Mau did not conduct the HGN test properly. By Mau’s
       own testimony, however, the HGN test results merely indicated the consumption of alcohol, rather than
       amount or impairment. As Mau already knew defendant had consumed alcohol because of defendant’s
       admission, any alleged error in the administration of the HGN test would have been harmless.
                                                        11 

¶ 31          We thus find that Mau had reasonable suspicion to believe that defendant was driving

       while under the influence of alcohol. We defer to the circuit court’s factual findings that

       defendant refused testing and that Mau read the required warning to motorist. Accordingly, we

       find that the circuit court properly granted defendant’s petition to rescind his statutory summary

       suspension.

¶ 32                                            B. 30-Day Limit

¶ 33          Section 2-118.1 of the Code mandates that a hearing on petition to rescind a statutory

       summary suspension shall be held “[w]ithin 30 days after receipt of the written request.” 625

       ILCS 5/2-118.1(b) (West 2016). It is well-settled that unless any delay is occasioned by the

       defendant, the failure to hold the required hearing within 30 days of the request is a violation of

       the right to due process, the remedy for which is the rescission of the statutory summary

       suspension. People v. Puckett, 221 Ill App. 3d 594, 596-97 (1991). “[T]he time provision set

       forth in section 2-118.1(b) of the *** Code is satisfied when the hearing begins within 30 days

       after receipt of defendant’s written request ***.” People v. Cosenza, 215 Ill. 2d 308, 315 (2005).

¶ 34          Section 1.11 of the Statute on Statutes contains detailed instructions on how time should

       be computed. It provides in whole:

                      “The time within which any act provided by law is to be done shall be computed

                      by excluding the first day and including the last, unless the last day is Saturday or

                      Sunday or is a holiday as defined or fixed in any statute now or hereafter in force

                      in this State, and then it shall also be excluded. If the day succeeding such

                      Saturday, Sunday or holiday is also a holiday or a Saturday or Sunday then such

                      succeeding day shall also be excluded.” 5 ILCS 70/1.11 (West 2016).




                                                       12 

       In People v. Ribar, 336 Ill. App. 3d 462, 463 (2003), the court found that section 1.11 of the

       Statute on Statutes is applicable to statutory summary suspension hearings because that it is a

       “general time-computation statute that applies to ‘any act provided by law.’ ” (quoting 5 ILCS

       70/1.11 (West 2000)).

¶ 35           In the present case, defendant’s petition to rescind was reinstated on April 13, 2017. The

       first day of the 30-day window, per the Statute on Statutes, was April 14, 2017. The thirtieth day,

       then, was May 13, 2017. May 13, however, was a Saturday. 3 Thus, according to the Statute on

       Statutes, the thirtieth day was Monday, May, 15, 2017. Defendant’s rescission hearing

       commenced on that day.

¶ 36           As defendant’s hearing commenced within the prescribed 30-day time window, we reject

       defendant’s argument that the State failed to comply with section 2-118.1 of the Code. We also

       reject defendant’s related argument that the State committed prosecutorial misconduct in moving

       for a continuance. Defendant has cited no case that holds the State that cannot move to continue

       a hearing to a date within the 30-day period.

¶ 37                                                 C. Miranda

¶ 38           Defendant next argues that the circuit court erred in denying his motion to suppress

       statements based upon Mau’s failure to read Miranda warnings. In making this argument,

       defendant maintains that Mau’s questions at the scene of the traffic stop constituted a custodial

       interrogation. The State counters by arguing that a Miranda violation is not grounds for

       suppression of statements at a statutory summary suspension hearing. We begin by addressing

       that threshold question.



               3
                “A reviewing court may take judicial notice of the days of the week as they correspond to dates
       of the month.” People v. Gill, 2018 IL App (3d) 150594, ¶ 104 n.8.
                                                          13 

¶ 39          A hearing on a petition to rescind a statutory summary suspension is a civil proceeding.

       Wear, 229 Ill. 2d at 559. Section 2-118.1(b) of the Code provides that “[t]he hearings shall

       proceed in the court in the same manner as in other civil proceedings.” 625 ILCS 5/2-118.1(b)

       (West 2016).

¶ 40          The fifth amendment to the United States Constitution provides that no person “shall be

       compelled in any criminal case to be a witness against himself.” U.S. Const., amend. V. The

       Illinois Constitution contains the same language. Ill. Const. 1970, art. I, § 10. In Miranda v.

       Arizona, 384 U.S. 436, 444 (1966), the United States Supreme Court held that the privilege

       applied out of court as well, any time a person faces custodial interrogation, or “questioning

       initiated by law enforcement officers after a person has been taken into custody or otherwise

       deprived of his freedom of action in any significant way.” The Miranda Court held that the

       prosecution may not use statements made by a defendant in this context unless those statements

       were accompanied by certain procedural safeguards, or what have come to be known as the

       Miranda warnings. Id. As our own supreme court observed, “[t]he purpose of the warnings is to

       ensure that the accused is aware of his substantive constitutional right not to incriminate himself

       and to provide him with the opportunity to exercise that right.” People v. Winsett, 153 Ill. 2d 335,

       348 (1992).

¶ 41          The Miranda rule came to be known as a prophylactic rule, a safeguard of a person’s fifth

       amendment right against self-incrimination broader than the right itself. Oregon v. Elstad, 470

       U.S. 298, 306 (1985) (“The Miranda exclusionary rule, however, serves the Fifth Amendment

       and sweeps more broadly than the Fifth Amendment itself. It may be triggered even in the

       absence of a Fifth Amendment violation.”). While the rule is prophylactic, the United States

       Supreme Court has made clear that a violation of Miranda is of no less constitutional magnitude


                                                       14 

       than a direct violation of the fifth amendment. Dickerson v. United States, 530 U.S. 428, 438-42

       (2000). The enforcement mechanism behind the Miranda rule is the familiar exclusionary rule.

       E.g., Winsett, 153 Ill. 2d at 350. In the Miranda context, our supreme court has summarized the

       exclusionary rule as follows: “[A]ny statement taken from a suspect without the presence of an

       attorney is inadmissible in the prosecution’s case in chief unless the prosecution demonstrates

       that the defendant was given Miranda warnings and made a knowing and intelligent waiver of

       his privilege against self-incrimination.” Id.

¶ 42          In Wear, our supreme court wrote: “This court has never specifically ruled whether the

       exclusionary rule should apply to implied-consent proceedings, and does not do so here.” Wear,

       229 Ill. 2d at 561 n.1. The court did note that at least one appellate court had found the rule

       applicable in statutory summary suspension hearings, citing People v. Krueger, 208 Ill. App. 3d

       897 (1991). Wear, 229 Ill. 2d at 561 n.1. In Krueger, the Second District held that the arrest

       requirement imposed by section 2-118.1 of the Code necessarily meant a valid and lawful arrest.

       Krueger, 208 Ill. App. 3d at 904. The Krueger court, however, was careful to point out that its

       ruling was not an endorsement of the exclusionary rule in civil proceedings. Id. at 904-05. Rather

       than excluding anything from the proceedings, a finding that an arrest was unlawful would

       negate one of the requirements of section 2-118.1, resulting in rescission of the statutory

       summary suspension. Id. at 907 (“[W]e prefer to rest our holding here on the construction of the

       statute that we have put forth rather than on the application of the exclusionary rule as such.”).

       Indeed, the Wear court made a similar observation, commenting that “the use of the phrase

       ‘exclusionary rule’ is a misnomer in this context. A prevailing petitioner would not gain the

       exclusion of anything from a rescission hearing. Rather, if the court finds ‘no reasonable

       grounds’ for an arrest, then the suspension is simply rescinded.” Wear, 229 Ill. 2d at 561 n.1.


                                                        15 

¶ 43          The Wear and Krueger courts opined that where an arrest was unlawful, resorting to the

       exclusionary rule was unnecessary because the unlawful arrest alone would be grounds for

       rescission. In the Miranda context, however, numerous courts have refused to suppress

       statements at a statutory summary suspension hearing. In Village of Algonquin v. Tilden, 335 Ill.

       App. 3d 332, 335 (2002), the circuit court did not allow the arresting officer to testify at a

       statutory summary suspension hearing regarding questions he asked of the defendant, on the

       grounds that he had not read defendant the Miranda warnings. The Second District rejected that

       reasoning, stating:

                      “We need not decide [whether the defendant was in custody] because we

                      conclude that any noncompliance with Miranda would not require excluding

                      defendant’s statements in this case. We follow the Fourth and Fifth Districts of

                      the Illinois Appellate Court, which have held that statements made in violation of

                      Miranda, which would be otherwise inadmissible in a criminal proceeding, may

                      be considered in a proceeding to rescind a statutory summary suspension of

                      driving privileges. People v. Pelc, 177 Ill. App. 3d 737, 741 (1988); People v.

                      Furness, 172 Ill. App. 3d 845, 849-50 (1988).” Id. at 336.

       The Tilden court, like those in Pelc and Furness, found that because a statutory summary

       suspension is a civil matter intended to protect drivers on the state’s highways, rather than punish

       the defendant, Miranda could not serve as grounds to suppress statements. Id. at 337; People v.

       Pelc, 177 Ill. App. 3d 737, 741 (1988) (“[S]tatements made in violation of Miranda, which

       would be inadmissible in criminal proceedings, can properly be considered to establish probable

       cause for the arrest in a summary suspension proceeding.”); People v. Furness, 172 Ill. App. 3d

       845, 849 (1988).


                                                       16 

¶ 44          The holdings of the Second, Fourth, and Fifth Districts comport with the United States

       Supreme Court’s decisions regarding Miranda and the exclusionary rule in the civil or

       noncriminal context. In Baxter v. Palmigiano, 425 U.S. 308, 315 (1976), the Court observed:

       “The Court has never held, and we decline to do so now, that the requirements of [Miranda]

       must be met to render pretrial statements admissible in other than criminal cases.” In that case,

       the Court rejected the notion that non-Mirandized statements should be excluded from prison

       disciplinary hearings because they might be used in later criminal proceedings. Id. Indeed, the

       Supreme Court has refused to extend the exclusionary rule beyond criminal prosecutions in

       numerous cases. See, e.g., Immigration & Naturalization Service v. Lopez-Mendoza, 468 U.S.

       1032, 1050 (1984) (deportation proceedings); Stone v. Powell, 428 U.S. 465, 493-95 (1976)

       (federal habeas corpus proceedings); United States v. Janis, 428 U.S. 433, 453-54 (1976)

       (federal tax assessment proceeding); United States v. Calandra, 414 U.S. 338, 349-50 (1974)

       (grand jury proceedings). Illinois courts have also declined to extend the rule to contexts beyond

       criminal trials. See People v. Dowery, 62 Ill. 2d 200, 206 (1975) (probation revocation

       proceedings); Grames v. Illinois State Police, 254 Ill. App. 3d 191, 200-02 (1993) (police

       department administrative discharge proceedings); People v. Grubb, 143 Ill. App. 3d 822, 824

       (1986) (court supervision revocation proceedings).

¶ 45          The United States Supreme Court has never held that there is a firm bar on the

       application of the exclusionary rule in civil proceedings. In Janis, the Court observed: “In the

       complex and turbulent history of the rule, the Court never has applied it to exclude evidence

       from a civil proceeding, federal or state.” Janis, 428 U.S. at 447. The Janis Court went on to

       adopt a balancing test, under which the exclusionary rule may be applied where the societal

       benefits of exclusion outweigh the costs. Id. at 454. Regarding those societal benefits, the Court


                                                      17 

       observed that “the ‘prime purpose’ of the [exclusionary] rule, if not the sole one, ‘is to deter

       future unlawful police conduct.’ ” Id. at 446 (quoting Calandra, 414 U.S. at 347). The Janis

       Court concluded that because the evidence in question had been excluded from the state criminal

       trial and would be excluded from any federal criminal trial, its exclusion in a tax assessment

       proceeding provided no additional deterrent effect. Id. at 447-48.

¶ 46          The same is true in the statutory summary suspension context. Any statements taken in

       violation of Miranda would be excluded from a defendant’s criminal DUI trial. This exclusion

       deters police officers from not complying with the safeguards set forth in Miranda. Further

       exclusion of those statements in statutory summary suspension hearings would provide no

       additional deterrence, while imposing the cost of making “concededly relevant and reliable

       evidence *** unavailable” in a proceeding intended to protect the public from unsafe drivers.

       See id. at 447. More fundamentally, where the exclusionary rule has been found inapplicable in

       contexts with great liberty interests at stake, such as deportation or the revocation of probation, it

       seems to follow a fortiori that the rule should not be applied where the temporary suspension of

       a driver’s license is the ultimate cost. Accordingly, we join the Second, Fourth, and Fifth

       Districts in concluding that the exclusionary rule, at least in the context of an alleged Miranda

       violation, is inapplicable in statutory summary suspension hearings. It follows that the circuit

       court in the present case did not err when it denied defendant’s motion to suppress. See People v.

       Ringland, 2015 IL App (3d) 130523, ¶ 33 (reviewing court may affirm on any grounds in the

       record).

¶ 47                                            D. Booking Video




                                                        18 

¶ 48          Defendant next argues that the circuit court erred in not allowing the booking room video

       to be played in court. The State counters that the court was within its discretion to bar the

       introduction of the video on redirect examination.

¶ 49          “Redirect examination is generally limited to an inquiry into new material elicited during

       cross-examination, and ordinarily it should not cover matters which could have been brought out

       during the [direct] examination.” Myers v. Arnold, 83 Ill. App. 3d 1, 8 (1980). The scope of

       redirect examination is a matter of the circuit court’s discretion. People v. Davis, 92 Ill. App. 3d

       426, 428 (1981). The circuit court abuses its discretion where its decision is arbitrary, fanciful,

       unreasonable, or where no reasonable person could take the view adopted by the court. People v.

       Anderson, 367 Ill. App. 3d 653, 664 (2006).

¶ 50          On direct examination of Mau, defendant asked Mau if he had read defendant the

       warning to motorist while in the booking room of the Joliet Police Department. On cross-

       examination, the State asked Mau the same question. By the time of defendant’s redirect

       examination, Mau’s reading of the warning to motorist in the booking room was not a new issue.

       The video of the booking room could have been introduced in direct examination, and the State

       did not elicit on cross-examination any new information or new issues related thereto. We cannot

       say that the circuit court was arbitrary, fanciful, or unreasonable for denying defendant leave to

       play the booking room video.

¶ 51                                         E. Discovery Violation

¶ 52          Finally, defendant contends that the State “introduced a document that Defendant did not

       get in Discovery.” He contends that this caused “unfair surprise and prejudicing [sic]

       Defendant.” Though defendant has not identified with any specificity the document to which he




                                                       19 

       is referring, we assume that it is the warning to motorist form from the court file with which the

       State used to refresh Mau’s memory. See supra ¶ 16.

¶ 53          That form was not introduced into evidence as defendant claims; it was merely used to

       refresh Mau’s memory. Defendant has not cited any particular rule that he claims the State

       violated by purportedly withholding the document. See Obert v. Saville, 253 Ill. App. 3d 677,

       682 (1993) (“Bare contentions in the absence of argument or citation of authority do not merit

       consideration on appeal and are deemed waived.”). Defendant is unable to show any sort of

       unfair surprise or prejudice. After having his memory refreshed, Mau testified that he read

       defendant the warning to motorist at 8:11 p.m. Defendant, having already asked Mau repeatedly

       if he had read the warning at 8:11 p.m., could not have been surprised by that testimony.

¶ 54                                          III. CONCLUSION

¶ 55          The judgment of the circuit court of Will County is affirmed.

¶ 56          Affirmed.




                                                      20